IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00215-CR
                                   No. 10-16-00216-CR

MICHAEL BERNARD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the 13th District Court
                             Navarro County, Texas
                    Trial Court Nos. D35845-CR & D35916-CR


                               ABATEMENT ORDER


       The appellant’s briefs are overdue in these appeals.

       We abate these appeals to the trial court to conduct any necessary hearings within

14 days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).
        The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 21 days of

the date of this Order. See id.



                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed October 12, 2016




Bernard v. State                                                                   Page 2